Exhibit A


Schedule of Buyers


         
Name
Address
           
Jerry McCart
215 Gail Lane
     
Sapulpa, OK  74066
           
Lora Crainshaw
3332 NW 170th CT
     
Edmond, OK  73003
           
Mark Morelli
11711 South Fulton Ave
     
Tulsa, OK  74137
           
Daniel Eckermann
20806 Madison Cove
     
Lago Vista, TX  78645
           
David Shepard
4510 South 86th East Ave
     
Tulsa, OK  74145
           
Wade Clark
4510 South 86th East Ave
     
Tulsa, OK  74145
           
Richard Howard
4906 East 88th Place
     
Tulsa, OK  74137
 


